                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                     CIVIL ACTION NO. 5:20-CV-00042-KDB-DSC


 EARL COOK,                                      )
                                                 )
                   Plaintiff,                    )
                                                 )
 v.                                              )
                                                 )
 UNITED PARCEL SERVICE INC.,                     )
                                                 )
                  Defendant.                     )



       THIS MATTER is before the Court on the “Motion[s] for Admission Pro Hac Vice and

Affidavit[s] [for J. Day Peake, III and Michael B. Victorian]” (documents ##19 and 20) filed

March 4, 2021. For the reasons set forth therein, the Motions will be granted.


       The Clerk is directed to send copies of this Order to counsel for the parties and to the

Honorable Kenneth D. Bell.


       SO ORDERED.
                                        Signed: March 4, 2021




      Case 5:20-cv-00042-KDB-DSC Document 21 Filed 03/04/21 Page 1 of 1
